DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is in response to applicant’s amendment/response file on 25 February 2022, which has been entered and made of record.  Claims 5 and 13 have been amended.  No Claim has been added or cancelled.  Claims 1-20 are pending in the application.
	
	Response to Arguments
Applicant's arguments, with respect to 35 U.S.C. §112 rejection to Claim 5, see p.11, filed on 25 February 2022 have been fully considered and are persuasive.  The previous 35 U.S.C. §112 rejection to Claim 5 is withdrawn after Claim 5 being amended.
Applicant’s arguments, see p.10-11, filed on 25 February 2022, with respect to Double Patenting Rejection have been fully considered but they are not persuasive.  Although Applicant filed Terminal Disclaimer on 25 February 2022, the Terminal Disclaimer was disapproved by OPLC on 27 February 2022.  Please review the reason for disapproval and fix the related issue 
Applicant’s arguments, see p.11-15, filed on 25 February 2022, with respect to 35 U.S.C. §103 rejection to Claim 1-20 and more specifically Applicant’s arguments regarding to reference of Akshay have been fully considered but they are not persuasive.
Applicant argues Akshay is a disclosure made by the inventors less than 1 year prior to the filing date of the present disclosure.  Thus, Akshay is not prior art under 35 U.S.C. 102(b)(1)(A) (p.11 last paragraph).  The Examiner respectfully disagrees.
MPEP 2153.01(a) states Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. This means that in circumstances where an application names additional persons as joint inventors relative to the persons named as authors in the publication (e.g., the application names as joint inventors A, B, and C, and the publication names as authors A and B), and the publication is one year or less before the effective filing date, it is apparent that the disclosure is a grace period inventor disclosure, and the publication would not be treated as prior art under AIA  35 U.S.C. 102(a)(1). If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).  MPEP 2153.01(a) further states:
Applicants can include a statement designating any grace period inventor disclosures in the specification See 37 CFR 1.77(b)(6)  and MPEP § 608.01(a). An applicant is not required to use the format specified in 37 CFR 1.77  or identify any prior disclosures by the inventor or a joint inventor (unless necessary to overcome a rejection), but identifying any prior disclosures by the inventor or a joint inventor may expedite examination of the application and save applicants (and the Office) the costs related to an Office action and reply. If the patent application specification contains a specific reference to a grace period inventor disclosure, the Office will consider it apparent from the specification that the prior disclosure is by the inventor or a joint inventor, provided that the prior disclosure does not name additional authors or joint inventors and there is no other evidence to the contrary. The applicant may also provide a copy of the grace period inventor disclosure (e.g., copy of a printed publication).
The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130 ) to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a)  due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717. In the situations in which it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor, the applicant may establish by way of an affidavit or declaration that a grace period disclosure is not prior art under AIA  35 U.S.C. 102(a)(1)  because the prior disclosure was by the inventor or a joint inventor. MPEP § 2155.01 discusses the use of affidavits or declarations to show that the prior disclosure was made by the inventor or a joint inventor under the exception of AIA  35 U.S.C. 102(b)(1)(A)  for a grace period inventor disclosure.  
generate a semantic scene graph indicating relative positioning of a plurality of objects in a scene based on contextual relationships of the plurality of entities indicated by the determined dependencies and the one or more commands and compare the semantic scene graph to semantic scene graphs corresponding to a plurality of existing three-dimensional scenes to identify one or more three-dimensional scenes. Therefore the Examiner maintains 35 U.S.C. §103 rejection to Claim 1-20.  Please refer related sections from MPEP 2153.01, 2155 and 717.01(a).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-2, 9-10 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 10 and 18 of U.S. Patent No. 10,853,398.  Claims 3, 6, 11-15 and 18 are rejected on the ground of nonstatutory double patenting in view of Pahud et al. (US 2006/0217979 A1).  Claims 4-5 are rejected on the ground of nonstatutory double patenting in view of  Jie (“Efficient Dependency-Guided Named Entity Recognition”, Proceedings of the Thirty-First AAAI Conference on Artificial Intelligence (AAAI-17), 2017).  Claims 7-8 and 19-20  are rejected on the ground of nonstatutory double patenting in view of  Akshay (“Text2Scene: Language-Driven Synthesis of 3D Scenes from Scene Databases”, downloaded @ https://www.youtube.com/watch?v=zUgxhF8f6Tc, published on 10 Sept. 2018).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is either anticipated by, or the obvious variation of, the claim U.S. Patent No.10,853,398, as shown in the table below.
Instant Application: 
U.S. Patent No. 10,853,398: 
Claim 1. A non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to: 
analyze, using natural language processing, a natural language request to generate a desired three-dimensional scene to determine dependencies involving a plurality of entities and one or more commands operating over the plurality of entities of the natural language request; 

generate a semantic scene graph indicating relative positioning of a plurality of objects in a scene based on contextual relationships of the plurality of entities indicated by the determined dependencies and the one or more commands; 




















compare the semantic scene graph to semantic scene graphs corresponding to 
generate a three-dimensional scene that fulfills the natural language request utilizing the one or more three-dimensional scenes.

Claim 2. The non-transitory computer readable medium as recited in claim 1, wherein the instructions, when executed by the at least one processor, cause the computing device to determine the dependencies by generating a dependency tree1.

analyze, using natural language processing, a natural language phrase comprising a request to generate a three-dimensional scene to determine a dependency tree comprising dependencies involving a plurality of entities and one or more commands operating over the plurality of entities of the natural language phrase1; 
generate an entity-command representation of the natural language phrase using the determined dependencies between the plurality of entities and the one 
convert the entity-command representation of the natural language phrase to a semantic scene graph including relative positioning of a plurality of objects in a scene based on contextual relationships of the plurality of entities and the one or more commands by: 
generating a plurality of object nodes representing the plurality of entities from the entity-command representation and one or more relationship nodes representing a spatial relationship between the plurality of object nodes; and 
generating a plurality of edges connecting the plurality of object nodes and the one or more relationship nodes, wherein the plurality of edges indicate a directionality of the spatial relationship between the plurality of object nodes; and 


a database of previously generated three-dimensional scenes1; and 









parse, using natural language processing, a natural language phrase comprising a request to generate a desired three-dimensional scene; 
generate, based on the parsing of the natural language phrase, a semantic scene graph of the natural language phrase comprising a plurality of object nodes, one or more relationship nodes, and edges connecting two or more object nodes of the plurality of object nodes via the one or more relationship nodes; 





























compare the semantic scene graph of the natural language phrase to semantic scene graphs corresponding to the previously generated three-dimensional scenes to identify one or more three-dimensional scenes; and 
generate a three-dimensional scene that fulfills the natural language phrase utilizing the one or more three-dimensional scenes.

Claim 10. The system as recited in claim 9, wherein the at least one processor is further configured to cause the system to set the edges of the semantic scene graph to indicate a directionality of spatial relationships between the two or more object nodes of the plurality of object nodes2.




at least one processor; and 
a non-transitory computer memory comprising: 
a database of previously generated three-dimensional scenes1; and 
instructions that, when executed by the at least one processor, cause the system to: 
identify a natural language phrase comprising a request to generate a three-dimensional scene; 

analyze, using natural language processing, a natural language phrase comprising the request to generate a three-dimensional scene to label strings of characters in the natural language phrase as entities or commands; 
determine a dependency tree comprising one or more dependencies involving a plurality of entities and one or 
generate an entity-command representation of the natural language phrase by performing pattern matching on the plurality of entities and the one or more commands operating over the plurality of entities based on the determined one or more dependencies; 
convert the entity-command representation of the natural language phrase to a semantic scene graph including relative positioning of a plurality of objects in a scene based on contextual relationships of the plurality of entities and the one or more commands by: 
generating a plurality of object nodes representing the plurality of entities from the entity-command representation and one or more relationship nodes representing a spatial relationship between the plurality of object nodes; and 
generating a plurality of edges connecting the plurality of object nodes and the one or more relationship nodes, wherein the plurality of edges indicate a directionality of the spatial relationship between the plurality of object nodes2; and 
generate the three-dimensional scene using at least one previously generated three-dimensional scene from the database of previously generated three-dimensional scenes according to the semantic scene graph.




performing an analysis, using natural language processing, of a natural language request to generate a three-dimensional scene; 
generate a semantic scene graph of the natural language request, based on the analysis, comprising a plurality of object nodes, one or more relationship nodes, and edges connecting the plurality of object nodes;

























 compare the semantic scene graph of the natural language request to semantic scene graphs corresponding to a plurality of existing three-dimensional scenes to identify one or more three-dimensional scenes; and 
generate a three-dimensional scene that fulfills the natural language request utilizing the one or more three-dimensional scenes.

Claim 17. The computer-implemented method as recited in claim 16, wherein generating the semantic scene graph of the natural language request comprises setting the edges to indicate a directionality of spatial relationships between the plurality of object nodes1.

analyzing, using natural language processing, a natural language phrase comprising a request to generate a three-dimensional scene to determine a dependency tree comprising dependencies involving a plurality of entities and one or more commands operating over the plurality of entities of the natural language phrase; 
generating an entity-command representation of the natural language phrase using the determined dependencies 
generating a semantic scene graph from the entity-command representation, the semantic scene graph indicating relative positioning of a plurality of objects in a scene based on contextual relationships of the plurality of entities and the one or more commands by: 
generating a plurality of object nodes representing the plurality of entities from the entity-command representation and one or more relationship nodes representing a spatial relationship between the plurality of object nodes; and 
generating a plurality of edges connecting the plurality of object nodes and the one or more relationship nodes, wherein the plurality of edges indicate a directionality of the spatial relationship between the plurality of object nodes1; and 
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pahud et al. (US 2006/0217979 A1) in view of Ma (“Automatic Conversion of Natural Language to 3D Animation”, A thesis submitted in partial fulfillment of the requirements for the degree of Doctor of Philosophy, July 2006) and Akshay (“Text2Scene: Language-Driven Synthesis of 3D Scenes from Scene Databases”, downloaded @ https://www.youtube.com/watch?v=zUgxhF8f6Tc, published on 10 Sept. 2018).
Regarding Claim 1, Pahud discloses a non-transitory computer readable medium ([0081]: the invention can also be implemented in combination with other program modules and/or as a combination of hardware and software) comprising instructions that, when executed by at least one processor, cause a computing device to: 
analyze, using natural language processing ([0069]: the natural language input can be processed such as by using natural language processing techniques to yield a logical form of the input), a natural language request ([0005]: the system and method provide for generating a scene or animation based at least in part upon text entered in a natural language form) to generate a desired three-dimensional scene ([0072]: Each scene can include animation and color and appear in 2-D or 3-D space)  to determine dependencies involving a plurality of entities and one or more commands operating over the plurality of entities of the natural language request ([0039]: The NLP component 210 can understand the basic semantic structure, or logical form, of a given sentence--that is, WHO (subject-actor) did WHAT ACTION (verb-action) to WHAT (object) WHERE (location or background)--based on conventional NLP guidelines); 
generate a semantic scene graph (Pahud shows in [0040] a dependency tree connecting the plurality of entities: bench, man and ball and the one or more command: kicked.  [0041]: The logical form information can also include different types of attributes for each actor, action, location, or object. Such attributes include but are not limited to dimension, size, color, and mood or expression. Once the sentence is converted to its logical form, the NLP module 230 can read the logical form information and eventually translate the logical form information into core terms);
identify one or more three-dimensional scenes([0037]: The animation engine 120 can pull at least one image and/or at least one template from one or more databases to provide an adequate visual depiction of the user's input.  [0006]: identifying and selecting the most suitable graphical image).
Pahud fails to disclose generate a semantic scene graph indicating relative positioning of a plurality of objects in a scene based on contextual relationships of the plurality of entities indicated by the determined dependencies and the one or more commands.
However Ma, in the same field of endeavor, discloses using scene graph when generating the 3D animation (p.167 second paragraph line 6) and the scene graph indicating relative positioning of a plurality of objects in a scene based on contextual relationships of the plurality of entities indicated by the determined dependencies and the one or more commands (p.173-175: Example 1: Input: John put a cup on the table. Notice the cup is on the table). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ma into that of Pahud and to generate a scene graph indicating relative positioning of a plurality of objects in a scene based on contextual relationships of the plurality of entities indicated by the determined dependencies and the one or more commands in order to perform automatic conversion of natural language to 3D animation as title of Ma suggests. 
Pahud modified by Mar fails to explicitly recite compare the semantic scene graph to semantic scene graphs corresponding to a plurality of existing three-dimensional scenes to identify one or more three-dimensional scenes and generate a three-dimensional scene.  However, Akshay discloses transforming each sentence into a semantic scene graph indicating relative positioning of a plurality of objects in a scene based on contextual relationships of the plurality of entities indicated by the determined dependencies and the one or more commands (see video clip at time 0:51 and 1:06) and comparing the semantic scene graph to semantic scene graphs corresponding to a plurality of existing three-dimensional scenes to identify one or more three-dimensional scenes and generate a three-dimensional scene (video time @1:08-1:27, @1:41-2:32).  

    PNG
    media_image1.png
    590
    876
    media_image1.png
    Greyscale

Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Akshay into that of Pahud modified by Ma and to generate a semantic scene graph indicating relative positioning of a plurality of objects in a scene based on contextual relationships of the plurality of entities indicated by the determined dependencies and the one or more commands and to compare the semantic scene graph to semantic scene graphs corresponding to a plurality of existing three-dimensional scenes to identify one or more three-dimensional scenes in order to provide a more open-ended and user-centric approach to synthesize and edit 3D scenes within a shortest time.

Regarding Claim 2, Pahud discloses wherein the instructions, when executed by the at least one processor, cause the computing device to determine the dependencies by generating a dependency tree ([0040]: the logical form shows the dependency between sub man, verb kick, object ball and location information beach).  In addition, Ma, in the same field of endeavor, teaches Traditionally, NLP systems use knowledge bases containing linguistic information to analyse sentences and to produce data structures representing their syntactic structure and semantic dependency (p.1 line 7-9). Ma discloses an intelligent multimedia storytelling system called CONFUCIUS for presenting multimodal stories (p.5 lines 8-9). The system is integrated to interpret natural language text input and to extract semantics from the input and to generate virtual worlds automatically, with 3D animation, speech and nonspeech audio (p.5 lines 6-7). Ma discloses CONFUCIUS’ NLP mainly consists of two parts: syntactic parser and semantic analyser (p.147 lines 3-4) and It analyses sentences and constructs dependency trees, where every word is a modifier of exactly one other word (called its head or modifiee) (p.148 second paragraph lines 8-13). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Ma into that of Pahud and to cause the computing device to determine the dependencies by generating a dependency tree in order to generate a 3D animation from a single sentence input as taught by Ma (p.173 lines 1-2).

Regarding Claim 3, Pahud discloses wherein generating the dependency tree comprises setting a verb node as a center of the dependency tree and building the dependency tree based on noun dependencies relative to the verb node ([0040]: notice the verb kick is as a center of the 

    PNG
    media_image2.png
    100
    239
    media_image2.png
    Greyscale

In addition Ma also discloses seting a verb node as a center and building the dependency tree based on noun dependencies relative to the verb node (p.149 Fig.7.6).

    PNG
    media_image3.png
    317
    665
    media_image3.png
    Greyscale


Regarding Claim 6, Pahud discloses automatically selecting the most appropriate pictures ([0035]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Pahud and to compare the semantic scene graph to the semantic scene graphs corresponding to the plurality of existing three-dimensional scenes by generating comparison scores that indicate how similar a structure of the semantic scene graph is to structures of the semantic scene graphs in order to find the most appropriate existing data structure and to generate the 3D scene that most fulfills the natural language request.

7-8, Akshay discloses allowing to evolve the current scene with further text commands (@time 2:18, Akshay discloses it is possible to add more furnitures according to users’ request).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Akshay and to cause the computing device to generate the three-dimensional scene that fulfills the natural language request utilizing the one or more three-dimensional scenes by loading a first three-dimensional scene of the one or more three-dimensional scenes and to generate the three-dimensional scene that fulfills the natural language request by inserting one or more three-dimensional objects from a second three-dimensional scene of the one or more three-dimensional scenes into the loaded first three-dimensional scene in order to allow users to make modification by adding more objects into the scene.

Regarding Claims 16 and 17, Claims 16 and 17 are in similar scopes to Claims 1 and 5 except in the format of “a computer-implemented method”.  Therefore the rejection to Claims 1 and 5 are also applied to Claims 16 and 17.

Regarding Claim 18, Pahud discloses loading a first three-dimensional scene of the one or more three-dimensional scenes that is most similar to the semantic scene graph of the natural language request ([0035]: automatically selecting the most appropriate pictures).

Regarding Claims 19-20, Akshay discloses wherein generating the three-dimensional scene that fulfills the natural language request comprises inserting one or more three-dimensional objects from a second three-dimensional scene of the one or more three-dimensional scenes into the loaded first three-dimensional scene and wherein inserting the one or more three-dimensional objects from the second three-dimensional scene of the one or more three-dimensional scenes into the loaded first three-dimensional scene is in response to receiving a second natural language request to augment the first three-dimensional scene (video @time 2:18 Akshay discloses it is possible to add more furnitures according to users’ request).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Akshay in order to allow users to make modification by adding more objects into the scene.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pahud et al. (US 2006/0217979 A1) in view of Ma (“Automatic Conversion of Natural Language to 3D Animation”, A thesis submitted in partial fulfillment of the requirements for the degree of Doctor of Philosophy, July 2006) and Akshay (“Text2Scene: Language-Driven Synthesis of 3D Scenes from Scene Databases”, downloaded @ https://www.youtube.com/watch?v=zUgxhF8f6Tc, published on 10 Sept. 2018) as applied to Claim 1 above, and further in view of Jie (“Efficient Dependency-Guided Named Entity Recognition”, Proceedings of the Thirty-First AAAI Conference on Artificial Intelligence (AAAI-17), 2017).
Regarding Claim 4, Pahud as modified fails to explicitly disclose wherein the instructions, when executed by the at least one processor, cause the computing device to generate the semantic scene graph by: categorizing base nouns in object categories; determining entity counts, entity qualifiers, and relationships; and constructing the semantic scene graph to include a plurality of object nodes, one or more relationship nodes, and edges connecting the plurality of object nodes.
However Jie discloses it had been known to a POSITA before the effective filing date of the claimed invention to generate the semantic scene graph by: categorizing base nouns in object categories; determining entity counts, entity qualifiers, and relationships; and constructing the semantic scene graph to include a plurality of object nodes (e.g. Fig.1 below: Foreign, Minister, talk), one or more relationship nodes (e.g. Fig.1 below: on), and edges connecting the plurality of object nodes (notice error between the words).  


    PNG
    media_image4.png
    421
    583
    media_image4.png
    Greyscale

Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Jie into that of Pahud as modified and to generate the semantic scene graph by: categorizing base nouns in object categories; determining entity counts, entity qualifiers, and relationships; and constructing the semantic scene graph to include a plurality of object nodes, one or more relationship nodes, and edges connecting the plurality of object nodes in order to properly parse the input natural language and converting it to a scene tree.

Regarding Claim 5, Akshay further discloses wherein constructing the semantic scene graphs comprises setting the edges to indicate a directionality of spatial relationships between the plurality of object nodes (see video clip at time 0:51 and 1:06).  The same reason to combine as taught in Claim 1 is incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613